internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc pa apjp plr-154862-01 date date legend receiver defendants individual individual individual corporate defendant corporate defendant corporate defendant corporate defendant corporate defendant company tax_year cc pa apjp plr-154862-01 tax_year tax_year date date dear this is in response to your request dated date and supplemental correspondence for a private_letter_ruling under sec_6012 of the internal_revenue_code specifically you request the following rulings that receiver is not required to file federal_income_tax returns for tax_year sec_1 and any taxable_year during the duration of the receivership with respect to the following defendants a individual b individual c individual and or the estate of individual d corporate defendant e corporate defendant f corporate defendant g corporate defendant and h corporate defendant that with respect to filing federal_income_tax returns for company receiver as sole director of the corporation shall a direct the officers of the corporation to prepare sign and file federal_income_tax returns with respect to tax_year sec_1 and all future years during which receiver serves as director b exclude revenues and expenses arising with respect to any and all of the properties currently titled in the names of the various defendants and c generate a single k-1 as part of this process and issue it to individual his successors assigns and or heirs you have expressed that although receiver may not be required to file federal_income_tax returns with respect to defendants receiver is willing to file information returns on behalf of company reflecting the defendants’ share of income and gain received by company on their behalf for tax_year sec_1 and any subsequent tax_year in which he remains receiver cc pa apjp plr-154862-01 facts individual and individual are husband and wife and parents of individual from date to date individual owned and controlled several corporations with business activities throughout the united_states during this time individual used nominees foreign_corporations and off-shore accounts to conceal ownership of his and individual 3’s assets in the united_states several companies were formed and used by individual in his efforts to evade taxes each of the corporate defendants listed above has been used to evade taxes by individual and or individual corporate defendant was formed by individual although initially owned by individual the most recent tax returns for corporate defendant suggest that all of the stock is owned by corporate defendant a foreign_corporation that is owned according to the defendants by foreign investors in addition corporate defendant and corporate defendant have both been reported as being owned by corporate defendant corporate defendant is a company that was owned by individual although questions exist regarding ownership of some of the companies each has real_property in the united_states to which federal tax_liens have attached during tax_year the united_states brought an action in a united_states district_court and pursuant to sec_7401 of the internal_revenue_code code sought to reduce unpaid federal income and transferee tax_liabilities of the defendants to judgment foreclose on federal tax_liens against defendants sell property subject_to the federal tax_liens and upon proper application have a receiver in equity appointed the action was brought against defendants and third parties holding security interests in certain real properties subject_to the federal tax_liens by the court’s order receiver was appointed primarily to take possession of and manage the real properties subject_to the federal tax_liens protect the tenants’ interests therein preserve the value of the properties and provide for the orderly sale of the properties in a manner and on terms as directed by the court pursuant to the appointment receiver took control of the real properties subject_to the federal tax_liens although title to the properties was held in the names of the various entities under the receivership order revenues and expenses generated by all of these properties have been handled through accounts managed by company an s_corporation formed by individual although the record owners of the stock of company are listed as individual 3's children the internal_revenue_service irs determined that individual is the beneficial_owner of the stock and seized the stock as personal_property of individual at a special meeting of the shareholders receiver took possession of the stock from the irs shortly thereafter the court confirmed that individual owned the stock of company with his children as nominees the real properties held in receivership continue to be managed by company with receiver as sole director of the corporation cc pa apjp plr-154862-01 individual and individual currently reside in one of the rental properties held in receivership individual left the united_states shortly after the irs made jeopardy assessments against him since then a suggestion of individual 3’s death has been filed with the federal court however no death certificate has been filed and no probate proceedings initiated with respect to the suggestion of his death receiver’s filing obligations for individual defendants law and analysis sec_6012 of the code provides in part that returns with respect to income taxes shall be made by every individual with certain exceptions and every corporation subject_to taxation sec_1_6012-3 of the income_tax regulations regulations requires a receiver who stands in place of an individual to file the required income_tax return with respect to that individual however sec_1_6012-3 also provides that when the receiver has only part of the property of the individual he is not required to make the return and the individual must file his own in the present situation with respect to individual and individual receiver is not required to file income_tax returns because he does not have all of their property individual has used multiple nominees foreign_corporations and off-shore accounts to conceal ownership of his assets in the united_states while receiver has possession of properties owned by some of the companies created by individual he does not have all the property owned by individual and individual therefore he is not required to make the necessary federal_income_tax returns for individual and individual likewise receiver is not required to file income_tax returns for individual receiver has possession of individual 3’s stock in company but has no other assets owned by him since receiver does not have possession of all property owned by individual he is not required to make the necessary federal_income_tax returns with respect to individual receiver’s filing obligations for corporate defendants sec_6012 of the code provides that in a case where a receiver by order of a court of competent jurisdiction by operation of law or otherwise has possession of or holds title to all or substantially_all the property or business of a corporation whether or not such property or business is being operated such receiver shall make the return of income for such corporation in the same manner and form as corporations are required to make such returns sec_1_6012-3 of the regulations provides that a receiver in charge of only a small part of the property of a corporation need not make the return of income cc pa apjp plr-154862-01 the principle set forth in sec_6012 of the code and sec_1_6012-3 of the regulations was explained in by the united_states supreme court in 286_us_417 where the court held the following first the income earned in and impounded by the receiver in that year was not taxable to him because he was the receiver of only a part of the properties operated by the company under section c of the revenue act of receivers who ‘are operating the property or business of corporations ’ and ‘any income_tax due’ was to be ‘assessed and collected in the same manner as if assessed directly against the organization of whose business or properties they have custody and control ’ the phraseology of this section was adopted without change in the revenue act of 40_stat_1057 c section the regulations of the treasury_department have consistently construed these statutes as applying only to receivers in charge of the entire property or business of a corporation and in all other cases have required the corporations themselves to report their income sec_33 arts sec_45 arts that construction is clearly correct the language of the section contemplates a substitution of the receiver for the corporation and there can be such substitution of the receiver for the corporation and there can be such substitution only when the receiver is in complete control of the properties and business of the corporation moreover there is no provision for the consolidation of the return of a receiver of part of a corporation’s property or business with the return of the corporation itself it may not be assumed that congress intended to require the filing of two separate returns for the same year each covering only a part of the corporate income without making provision for consolidation so that the tax could be based upon the income as a whole in the present situation receiver does not have possession of or hold title to all or substantially_all the property or business of the corporate defendants many of the companies may be foreign_corporations and have been used to conceal assets owned by the individual defendants receiver has possession of only certain real_property located in the united_states to which federal tax_liens have attached receiver is not in complete control of all property and business of the corporate defendants and is unable to prepare complete and accurate returns for the companies therefore receiver is not required to file income_tax returns for the corporate defendants receiver’s filing obligations for company in accordance with the requirement in sec_6012 of the code that every corporation subject_to taxation file an income_tax return sec_6037 provides that every s_corporation shall make a return stating specifically the items of its gross_income and allowable deductions the names and addresses of all persons owning stock in the corporation and the number of shares of stock owned by each shareholder sec_1_6037-1 of the regulations provides that an s_corporation must file form_1120s u s income_tax return for an s_corporation setting forth the items of gross cc pa apjp plr-154862-01 income and the deductions allowable in computing taxable_income as required by the return form or in the instructions issued with respect thereto and signed in accordance with sec_6062 of the code by the person authorized to sign a return sec_6062 of the code states that the return of a corporation with respect to income shall be signed by the president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized so to act in the present situation company is an s_corporation subject_to taxation and is required to make returns of income receiver as sole director of the corporation is required to ensure that the necessary returns are prepared and signed by the officer s duly authorized to sign the returns the income_tax returns must be made on form_1120s and should exclude revenues and expenses associated with the real properties managed by company to the extent that they are not items of gross_income or deductions allowable in computing the taxable_income of the corporation receiver shall issue the accompanying form k-1 to individual his successors assigns and or heirs reflecting his allocable share of the income and or deductions of the corporation as owner of of the stock of company conclusion based on the information provided and the representations made we conclude the following that with respect to tax_year sec_1 and any taxable_year during the duration of the receivership a receiver is not required to file federal_income_tax returns for any of the individual defendants because he does not have possession of all property owned by them and b receiver is not required to file federal_income_tax returns for any of the corporate defendants since he does not have possession of or hold title to all or substantially_all of the property and business of those corporations that with respect to tax_year sec_1 and all future years during which receiver is director of company a receiver is required to ensure that federal_income_tax returns are prepared signed by the appropriate_official and filed in accordance with applicable tax laws b revenues and expenses derived from the properties held in receivership shall be excluded from the returns to the extent that they are not items of gross_income or deductions allowable in computing taxable cc pa apjp plr-154862-01 income for company and c receiver is required to issue form k-1 to individual his successors assigns and or heirs as the sole shareholder of company receiver’s willingness to file information returns on behalf of company with respect to each of the defendants reflecting their share of income or gain received on their behalf by company is generally consistent with the purpose of the information reporting guidelines therefore receiver should file the appropriate information returns on behalf of company with respect to the defendants showing their share of income or gain received by company on their behalf this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james c gibbons chief branch office of the assistant chief_counsel administrative provisions and judicial practice enclosures copy of this letter copy for sec_6110 purposes cc
